Citation Nr: 1544014	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from March 13, 1981, to May 5, 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Statement in Support of Claim dated in December 2013 (postmarked as received by the Waco, Texas RO in December 2013 and the New Orleans, Louisiana RO in February 2014), the Veteran indicated that he had recently moved to Dallas, Texas.  He requested a hearing before the Board in Waco, Texas.  He advised the RO to contact his mother at the Baton Rouge address listed on the bottom of the form and that she would in turn contact him.  

In August 2014, the Waco, Texas RO advised the Veteran that he had been placed on the list for a Travel Board hearing.  In March 2015, he responded to the RO's letter and requested that he be scheduled for a video-conference hearing instead of an in-person hearing.  However, in June 2015 he was notified that he had been scheduled for Travel Board (in-person) hearing at the RO in New Orleans, Louisiana, on July 30, 2015.  He failed to report to this hearing.  As there appears to have been confusion as to the location and type of hearing the Veteran had requested, another hearing should be scheduled. 


Accordingly, the case is REMANDED for the following action:

As noted above, the Veteran has moved to Dallas, Texas.  However, he has requested that all correspondence be mailed to him at his mother's address in Baton Rouge, Louisiana.  See VA Form 21-4138, dated December 11, 2013.  In accordance with his request, schedule the Veteran for a video-conference hearing before the Board in Waco, Texas.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

